Citation Nr: 0808258	
Decision Date: 03/12/08    Archive Date: 03/20/08

DOCKET NO.  05-00 742	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

S. M. Kreitlow, Associate Counsel


INTRODUCTION

The veteran had active military service from September 1976 
to September 1979 and October 1981 to October 1984.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.

The Board notes that the veteran had also perfected an appeal 
on the issue of entitlement to service connection for 
headaches as secondary to a service-connected right jaw 
fracture.  In an October 2007 rating decision, the RO granted 
service connection for temporomandibular joint syndrome with 
headaches as residuals of the right mandible fracture.  The 
Board finds that this was a full grant of the benefit sought 
and, therefore, there is no justiciable issue remaining for 
the Board to decide with regard to that claim.  Thus, the 
only issue before the Board is that listed in the Issue 
section above.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board finds that remand is necessary to afford the 
veteran a VA examination.  At a May 2007 RO hearing, the 
veteran testified that he injured his back in May 1977 while 
stationed in Korea in the same incident in which he fractured 
his right mandible.  He stated that he complained of his 
shoulder and back at this time.  He also testified that he 
injured his back during his second period of service from 
1981 to 1984 while stationed in Hawaii when he lifted some 
batteries that spilled acid into his eyes and he dropped the 
batteries.  The Board notes, however, that the service 
medical records are silent for any treatment of a back injury 
in service.  

Current VA treatment records show that the veteran has been 
diagnosed as having low back disability.  He also has a 
history of a gunshot wound to the right mid-back.  A January 
2004 treatment note shows that he complained of low back 
pain.  He was placed on Flexeril three times a day for this.  
A January 2005 Nursing Ambulatory Care note states that the 
veteran complained of having back pain that started at the 
back of his neck down to his lower back with a pain level of 
7 out of 10.  He was referred to the primary provider for 
medical evaluation, but that treatment note does not indicate 
any complaints or evaluation of any back pain.  

Given the veteran's report of multiple back injuries in 
service and the medical evidence of a possible current low 
back disorder, the Board finds that a VA examination is 
necessary in order to obtain an opinion as to whether any low 
back disability found to be present is related to or had its 
onset during service.  

In addition, the Board notes that it appears the VA medical 
care providers have linked his low back disorder with the 
service-connected gunshot wound to the right upper back (VA 
treatment notes indicate right mid-back).  Thus an opinion is 
also needed as to whether any current low back disorder is 
proximately due to or related to the service-connected 
gunshot wound to the right upper back.

Finally, the Board notes that the veteran reports receiving 
all his medical care at the VA Medical Center in Temple, 
Texas.  The most recent treatment records in the claims file 
are from September 2007.  Treatment records subsequent to 
that date may be highly probative to the veteran's claim.  
Further, VA records are considered part of the record on 
appeal since they are within VA's constructive possession.  
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Thus, on 
remand, the veteran's VA treatment records from October 2007 
to the present should be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Obtain the veteran's medical records from 
the VA Medical Center in Temple, Texas, for 
treatment for complaints related to chronic 
low back pain from October 2007 to the 
present.  All efforts to obtain VA records 
should be fully documented, and the VA 
facility should provide a negative response 
if records are not available.

3.  Schedule the veteran for a VA spine 
examination.  The claims file must be 
provided to the examiner for review in 
conjunction with the examination, and the 
examiner must state in his/her report that 
said review was accomplished.

After reviewing the file and conducting any 
necessary diagnostic tests, the examiner 
should render a diagnosis of the underlying 
pathology for the veteran's complaints of 
chronic low back pain.  The examiner should 
determine whether the veteran's complaints of 
low back pain are due to a separate and 
distinct disorder or whether they are due to 
the veteran's service-connected gunshot wound 
to the right upper back.  

If it is found that the veteran has a current 
low back disorder that is separate and 
distinct from his already service-connected 
gunshot wound residuals, the examiner should 
render the following opinions:

    a)  Is it at least as likely as not (i.e., 
at least a 50 percent probability) that the 
veteran's current low back disorder is 
related to any disease or injury incurred 
during service?.  The examiner should 
specifically consider whether any current 
low back disorder is related to any injury 
to the low back that may have been incurred 
(a) in Korea in May 1977 when the veteran 
fell out of a moving truck or (b) in an 
incident relating to lifting batteries and 
dropping them while stationed in Hawaii.  
The Board notes that the veteran was 
stationed in Hawaii from the beginning of 
1983 until his discharge from service in 
October 1984.  

    b)  Is it at least as likely as not (i.e., 
at least a 50 percent probability) that the 
veteran's current low back disorder is 
proximately due to or the result of the 
service-connected gunshot wound to the upper 
back?  

4)  The RO should then readjudicate the 
appeal.  If such action does not resolve the 
claim, a Supplemental Statement of the Case 
should be issued to the veteran and his 
representative.  An appropriate period of 
time should be allowed for response.  
Thereafter, this claim should be returned to 
this Board for further appellate review, if 
in order.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

